Citation Nr: 0711612	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946 and from September 1950 to September 1953.  He 
died in February 2003.  The appellant is his surviving 
spouse.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in February 
2003 as a consequence of a massive cerebral hemorrhage due to 
long-standing hypertension; other significant conditions 
contributing to the death, but not related included 
metastatic prostate cancer.

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD) and shell 
fragment wounds, retained foreign bodies, scars, of the left 
shoulder, arm and forearm, hand, and left posterior chest.  A 
combined 50 percent disability evaluation was in effect.

3.  The medical evidence of record indicates the terminal 
condition was not initially manifested during service or for 
many years after and is not otherwise shown to be causally or 
etiologically related to the veteran's military service.

4.  No periodic monthly benefits were due and unpaid to the 
veteran for a period of two years prior to his death.


CONCLUSION OF LAW

1.  The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2006).

2.  The criteria are not met for accrued benefits.  
38 U.S.C.A. § 5121, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.1000 (2006).

3.  The appellant is not eligible for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. § 3501, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.807, 21.3020, 21. 
3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, April 2003, January 2005, and May 2005 
letters from the agency of original jurisdiction (AOJ) to the 
appellant informed her of what evidence was required to 
substantiate the claims for service connection of the cause 
of the veteran's death and accrued benefits, and of her's and 
VA's respective duties for obtaining evidence, as well as 
requested that the appellant submit any additional evidence 
in her possession pertaining to her claim.  

Likewise, the Board acknowledges that none of these letters 
informed the appellant of the information necessary to 
substantiate her claim of entitlement to DEA benefits.  
Nonetheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  In the instant 
case, the facts are not in dispute.  Resolution of the 
appellant's appeal is dependent on interpretation of the 
statutes and regulations.  The Board finds, therefore, that 
the pertinent duties to notify and assist, and their 
implementing regulations, are not applicable to the 
adjudication of the issue of entitlement to DEA benefits.

The April 2003, January 2005, and May 2005 letters failed to 
discuss the law pertaining to the assignment of an effective 
date in compliance with Dingess/Hartman.  However, because 
the instant decision denies the appellant's claim for service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits, no effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received her initial VCAA notice in 
April 2003, prior to the RO's adjudication of her claim and 
the issuance of the April 2004 rating decision.  As such, 
there was no defect with respect to the timing of the VCAA 
notice for this claim.  

Likewise, the Board acknowledges that the veteran was 
provided her initial VCAA notice regarding her claim of 
entitlement to accrued benefits after the April 2004 
adjudication of her claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
case was thereafter readjudicated, and the appellant has not 
been prejudiced thereby.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as several VA 
examination reports.  Additionally, the claims file contains 
the appellant's own statements in support of her claims.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303(a) (2006).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Accrued Benefits

Chapter 11 of Title 38 of the United States Code, providing 
for service-connected compensation benefits, makes no 
provision for the payment of disability compensation to 
survivors.  Survivors may not pursue disability compensation 
claims of a veteran, even as heirs to the veteran's estate.  
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).  
Instead, Congress established a procedure whereby a limited 
amount of "accrued benefits" due to the deceased veteran 
could be recovered by designated individuals.

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse or children.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.1000 (2006).  In order for a 
surviving spouse or child to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

In addition, applications for accrued benefits must be filed 
within one year after the date of death.  See 38 U.S.C.A. 
§ 5151(c); 38 C.F.R. § 3.1000(c).

General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis, 
arteriosclerosis, cardiovascular-renal disease, hypertension, 
and other organic diseases of the nervous system, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Nicotine Dependence

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).  In a May 5, 1997, VA memorandum to VA's General 
Counsel, the VA Under Secretary of Health affirmed that 
nicotine dependence may be considered a disease for VA 
benefit purposes.



PTSD

Under the rating criteria for PTSD, a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.


Scars

Diagnostic Code 7805 provided that other scars were rated on 
the limitation of function of the part affected. 38 C.F.R. § 
4.118, Diagnostic Code7805 (2002). The criteria for rating 
skin disabilities were revised effective August 30, 2002.  
See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 67 
Fed. Reg. 58,448-49 (Sept. 16, 2002)).  Diagnostic Code 7805 
still provides that other scars are rated on limitation of 
function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2006).

TDIU

TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only 
one such disability, it must be rated at 60 percent or more, 
and if there are two or more disabilities, there shall be at 
least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a). For those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service- 
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who was permanently and totally disabled due to 
a service-connected disability at the time of the veteran's 
death, who died in service, or who died of a service-
connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  

Analysis

The veteran in this specific appeal had active military 
service from December 1944 to October 1946 and from September 
1950 to September 1953.  During his lifetime, service 
connection was established for in effect for PTSD and shell 
fragment wounds, retained foreign bodies and scars of the 
left shoulder, left arm and forearm, left hand, and left 
posterior chest.  A combined 50 percent disability evaluation 
was in effect.  

According to his death certificate, the veteran died in 
February 2003 as a consequence of a massive cerebral 
hemorrhage due to long-standing hypertension.  Other 
significant conditions contributing to the death, but not 
related included metastatic prostate cancer.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  

The veteran's service medical records indicate that the 
veteran was not treated for hypertension or prostate cancer 
during his military service, nor did he have any complaints 
related to his blood pressure or prostate during his military 
service.  The Board concedes that the veteran was treated for 
groin swelling during his first period of service, but points 
out that this was related to right inguinal lymph node 
swelling, that there was no evidence of venereal disease or 
infection, and that the swelling resolved with treatment.  
Likewise, both of the veteran's separation examination 
reports showed that clinical evaluation of the veteran's 
head, cardiovascular system, neurological system, abdomen and 
pelvis, and genito-urinary stem were normal.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  

Furthermore, the medical evidence of record indicates that 
the veteran's hypertension and prostate cancer first 
manifested many years after his service in the military 
ended.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).  
In this regard, the Board points out that the veteran's 
prostate cancer was initially diagnosed approximately 15 
years prior to his death, which was nearly 35 years after his 
discharge from service.  Similarly, the veteran's treatment 
for hypertension was first documented in 1995.  

Additionally, there is no persuasive medical nexus evidence 
of record indicating that the veteran's massive cerebral 
hemorrhage due to hypertension that caused the veteran's 
death was in any way related to his service in the military.  
The appellant has not submitted any such evidence 
demonstrating that the veteran's cerebral hemorrhage, 
hypertension, or prostate cancer were related to his military 
service, including his service-connected disabilities or any 
incident of the veteran's service.  Moreover, while the Board 
acknowledges that the veteran was found to have metallic 
fragments in his head upon MRI and CT scan in 1995, the 
radiology report and other medical evidence demonstrates that 
there was no evidence that these metallic fragments were 
responsible for any abnormal mass lesions, vascular 
abnormality, or neurological abnormality.    

Similarly, the physician who prepared and signed the 
veteran's death certificate did not conclude that his 
military service was a direct cause or contributing condition 
in the development of his cerebral hemorrhage due to 
hypertension or metastatic prostate cancer, much less a 
substantial or material factor in this unfortunate 
occurrence.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

Consequently, the medical evidence of record does not 
demonstrate that the veteran's military service 
"substantially or materially" contributed to his death.  
See 38 C.F.R. § 3.312(c) (requiring a very significant 
contribution of the service-connected disability in the 
veteran's ultimate demise; anything less simply will not 
suffice).  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA does not have an affirmative duty to obtain 
an examination of a claimant or a medical opinion from 
Department healthcare facilities if the evidence of record 
contains adequate evidence to decide a claim).

So while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
attributable to his service in the military, there is simply 
no persuasive medical evidence of record supporting this 
allegation.  And as a layperson, she simply does not have the 
necessary medical training and/or expertise to make this 
determination, herself.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). Because of this, her allegations, alone, 
have no probative value without medical evidence 
substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

Entitlement to Accrued Benefits

The appellant claims that she should be awarded any accrued 
benefits that the veteran may have been entitled to as a 
result of his claims.  The Board acknowledges that the 
veteran had active claims of service connection for 
headaches, nicotine dependence, chronic obstructive pulmonary 
disease (COPD) as secondary to nicotine dependence, and 
residuals of cold trauma (including a heart disorder, 
respiratory disorder, circulatory disorder, neurological 
disorder, and skin disorder), as well as claims of 
entitlement to increased disability ratings for his PTSD and 
shell fragment wounds, retained foreign bodies and scars of 
the left shoulder, arm and forearm, left hand, and left 
posterior chest, pending at the time of his death.  He also 
had a claim of entitlement to total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) pending at that time.

The Board finds that the appellant is not entitled to accrued 
benefits for the veteran's claim of service connection for 
headaches, nicotine dependence, COPD secondary to nicotine 
dependence, or residuals of a cold trauma, including a heart 
disorder, respiratory disorder, circulatory disorder, 
neurological disorder, and skin disorder.  See 38 U.S.C.A. 
§ 1110 (an award of service connection requires that the 
veteran incur a disea	se or injury during active service).  

The veteran's service medical records are negative for 
complaints, diagnoses, or treatment for headaches, nicotine 
dependence, COPD, or cold trauma during the veteran's 
service.  Likewise, the veteran's separation examinations 
showed normal physical evaluations of the lungs, heart, 
chest, neurological system, vascular system, skin, and 
extremities.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . .").  Additionally, the medical evidence 
does not establish that the veteran became nicotine dependent 
during his periods of service; his service medical records do 
not show tobacco use or nicotine dependence during service.  
Nor do these records show that the veteran experienced a cold 
injury during his military service.  Likewise, post-service 
medical records do not provide any medical evidence relating 
the veteran's headaches or COPD to his military service.  
There is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
Significantly, there is no medical evidence of record 
demonstrating that the veteran had a skin disorder, 
circulatory disorder, or neurological disorder.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).   

As such, there is no evidence that the veteran developed 
headaches, nicotine dependence, chronic obstructive pulmonary 
disease (COPD) as secondary to nicotine dependence, or 
residuals of cold trauma (including a heart disorder, 
respiratory disorder, circulatory disorder, neurological 
disorder, and skin disorder) during or as a result of his 
service in the military.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

In addition, the veteran was not entitled to a rating higher 
than 50 percent for his PTSD, as there was no medical 
evidence that showed he experienced severe social or 
occupational impairment, or that he had obsessive rituals, 
incoherent speech, near-continuous panic or depression, 
spatial disorientation, homicidal ideation, or an inability 
to function independently.  The veteran also did not 
clinically demonstrate that he experienced delusions, 
hallucinations, or panic attacks.  He was able to function 
independently.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  Upon examination, despite indications of depression 
and a blunted affect, he was well groomed, alert, and 
correctly oriented in all spheres, as well as cooperative, 
with unimpaired insight, judgment, and thought process.  
Also, the veteran's Global Assessment of Functioning (GAF) 
score at his March 1998 VA examination was 56, indicative of 
moderate symptoms such as a flat affect or occasional 
panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
coworkers).  See the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  Finally, the Board has 
considered whether the veteran is entitled to higher ratings 
on an extra-schedular basis.  However, this case does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
Accordingly, the  veteran is not entitled to a higher rating 
for his PTSD. 

Furthermore, the Board finds that the veteran's scars of the 
left shoulder, arm and forearm, left hand, and left posterior 
chest are most consistent with the currently assigned 
noncompensable disability evaluation, regardless of whether 
the veteran's disability is evaluated under the former or 
current versions of DC 7805, and that a compensable 
disability evaluation is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001 & 2006) (ratings for 
scars are determined based on any limitation of function they 
cause where situated).  The medical evidence shows that 
veteran does not have limitation of motion of the left arm or 
forearm, left hand, or the left shoulder.  The veteran's VA 
examination reports clearly indicate that his scars do not 
limit his range of motion of any of the affected body parts 
or impair his ability to function.  At the March 1998 VA 
examination, his musculature was normal, the scars were less 
than 1-centimeter in length, and there was no evidence of 
muscle or tendon damage.  Likewise, his muscle strength was 
well preserved and there was excellent range of motion.  
There was no evidence of weakness, fatigability, tremor, 
incoordination, or joint abnormalities.  Because of these 
numerous unremarkable findings, a compensable rating is not 
supportable under Diagnostic Code 7805.  The Board also 
considered whether the veteran is entitled to higher ratings 
on an extra-schedular basis.  However, this case does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

Finally, the veteran did not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (total 
disability ratings are authorized for any disability or 
combination of disabilities for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met).  In such an 
instance, the question then becomes whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"), in view of the nature of his educational attainment 
and occupational experience.  See 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).  See also Moore v. Derwinski, 1 Vet. App. 356 
(1991).  However, the Board finds that the veteran's service-
connected disabilities did not prevent him from engaging in 
substantially gainful employment.  

The Board concedes that the veteran did not work for many 
years prior to his death.  Nevertheless, there is no evidence 
that the veteran attempted to find employment in the time 
prior to his incarceration, and his medical records indicate 
that the veteran reported that he retired due to his age and 
prostate cancer.  In this regard, the Board notes that the 
veteran indicated that he had not attempted to find 
employment since and there was no evidence that he sought 
vocational training.  In addition, the veteran remained fully 
capable of performing his activities of daily living until 
his death.  Similarly, the Board notes that the veteran had 
not sought recent treatment for his service-connected 
disorders.  More significantly, the majority of the treatment 
that he received for his service-connected PTSD occurred in 
relation to his treatment for alcohol abuse and there is no 
evidence that he sought treatment for his shrapnel wounds.  
Therefore, the Board finds that the evidence does not 
establish that the veteran's service-connected disorders, 
standing alone, were sufficiently severe as to preclude him 
from securing or following a substantially gainful 
occupation.  

So the preponderance of the evidence is against his claims, 
in turn, meaning the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

As stated earlier, the appellant also claims entitlement to 
Chapter 35 benefits.

In this case, service connection has not been established for 
the cause of the veteran's death, nor was the veteran 
permanently and totally disabled due to his service-connected 
disabilities at his death.   Therefore, the appellant lacks 
basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The appellant's claim is thus without legal merit and must be 
denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for payment of accrued benefits is denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


